                                         Case 3:18-mc-80139-MMC Document 18 Filed 12/11/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLANET AID, INC., et al.,                           Case No.18-mc-80139-MMC (JSC)
                                                        Plaintiffs,
                                   8
                                                                                             ORDER GRANTING MOTION TO
                                                 v.                                          QUASH WITHOUT PREJUDICE TO
                                   9
                                                                                             PLAINTIFF SERVING A NEW
                                  10     REVEAL, CENTER FOR                                  SUBPOENA
                                         INVESTIGATIVE REPORTING, et al.,
                                  11                                                         Re: Dkt. No. 1
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Planet Aid, Inc. served a Rule 45 subpoena on non-party Kristine Kay Alonge.

                                  14   Ms. Alonge subsequently moved to quash the subpoena and the motion to quash was referred to

                                  15   this magistrate judge for ruling. (Dkt. No. 16.) The undersigned magistrate judge has been

                                  16   managing discovery in the underlying related case, 17-cv-3695 MMC. It is the parties’ hope that

                                  17   the defendants in the related case will be able to produce evidence sufficient for Plaintiffs to

                                  18   adequately respond to the anti-SLAPP motion, thus obviating the need for the subpoena, at least at

                                  19   this stage in the proceedings. In light of these parallel discovery proceedings, non-party Alonge’s

                                  20   motion to quash is GRANTED. The Court’s order is without prejudice to service of a subsequent

                                  21   subpoena should one become necessary.

                                  22          This Order disposes of Docket No. 1.

                                  23          IT IS SO ORDERED.

                                  24   Dated: December 11, 2018

                                  25

                                  26
                                                                                                     JACQUELINE SCOTT CORLEY
                                  27                                                                 United States Magistrate Judge
                                  28
